[NOT FOR PUBLICATION]

                  United States Court of Appeals
                      For the First Circuit
                                           

No. 97-1246

                          UNITED STATES,

                            Appellee,

                                v.

                    YESID F. JIMENEZ-MARTINEZ,
                         A/K/A FERNANDO,

                      Defendant - Appellant.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                  Coffin, Senior Circuit Judge,                                                        

                   and Boudin, Circuit Judge.                                                       

                                           

     Lenore Glaser, by appointment of the Court, with whom Stern,                                                                           
Shapiro, Weissberg &amp; Garin was on brief for appellant.                                    
     Michael J. Pelgro,  Assistant United  States Attorney,  with                                
whom Donald  K. Stern, United  States Attorney, was on  brief for                               
appellee.

                                           

                        September 19, 1997
                                           

          Per Curiam.    After  due consideration of  the record,                    Per Curiam.                              

briefs, and  arguments from counsel  in this case, we  affirm the

sentencing determination of the district court.

          Affirmed.                    Affirmed.                            

                               -2-